DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10/937309.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  The limitations a stop sign with traffic control features comprising: a vehicle detection device associated with the stop sign and configured to sense a vehicle within signaling range of the vehicle detection device; a traffic signaling device associated with the stop sign and configured to signal the vehicle to proceed or wait; a time keeping device associated with the stop sign; and a controller associated with the stop sign and in electronic communication with the vehicle detection device, the traffic signaling device, and the time keeping device, wherein the controller comprises one or more processors and one or more electronic storage devices comprising executable software instructions, which when executed configure the one or more processors to: instruct the traffic signaling device to signal wait; receive data from the vehicle detection device indicating an arrival of the vehicle; receive data from the time keeping device indicating an arrival time for the vehicle; transmit the arrival time to a command center; receive a signal from the command center indicating permission to proceed; and instruct the traffic signaling device to signal proceed are conventional prior art features and the use of such features in the claims 1-20 of U.S. Patent No. US 10/937309 would have been obvious and would not have involved a patentable invention.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3-6 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0279508).
As to claim 1, Wang discloses in systems and methods of inter-vehicle communication  having claimed:
a.	a stop sign with traffic control features read on ¶ 0039, ( The first street 205 and the second street 210 can cross or intersect at the intersection 200, which can include an all-way stop. One or more corners or locations of the intersection 200 can include at least one stop sign 220 or any other markers as described herein. One of the two vehicles, for example the first vehicle 101, can arrive at the intersection 200, and stop at or before a stop sign 220 of the intersection 200 along the first street 205 prior to the second vehicle 102 stopping at or before another stop sign 220 at the intersection 200 along the second street 210);
b.	a vehicle detection device configured to detect a vehicle within a range of the vehicle detection device; a traffic signaling device associated with the stop sign and configured to signal a driver of the vehicle to proceed or wait read on ¶ 0026, (The sensor 110 can for example acquire one or more images of the intersection, which can be processed using image processing and object recognition to identify or detect features indicative of an intersection, e.g., a stop sign or surface markings on a street or road. For instance, the sensor 110 can acquire one or more images or recordings (e.g., photographic, radar, ultrasonic, millimeter wave, infra-red, ultra-violet, audio, or video). The sensor 110 can communicate an acquired image or recording to a data processor (e.g., of one of the ECUs 116 or arbitration component 104) for processing, which can include filtering, noise reduction, image enhancement, etc., followed by object recognition or feature detection. The data processor can parse image information sensed by the sensor 110 to determine the presence of an intersection (or other road condition). The data processor can for instance match or map one or more objects or features detected from the processing, to known objects or features (e.g., a stop sign, or markings on a traffic lane, corresponding to an intersection or all-way stop) stored in a database (e.g., memory 112). The data processor can, based on at least such a match to a known object or feature, determine that the acquired image or recording corresponds to an intersection or all-way stop, and can output a result accordingly. For example, the arbitration component 104 of the first vehicle 101 can determine that the first vehicle 101 is at or approaching an intersection or all-way stop, based at least on the output of the data processor, map data, location data of the first vehicle 101, or markers or indicators at the intersection (that can be sensed by a vehicle-to-infrastructure (V2I) sensor of the sensor 110. The arbitration component 104, which can issue a stop command that can cause the ECU(s) 116 to cause the first vehicle 101 to stop at the intersection);
c.	a time keeping device; and a controller configured to: receive data from the time keeping device indicating an arrival time for the vehicle read on ¶ 0026, (the transceiver 108, the arbitration component 104 or ECU(s) 116 can issue an instruction to broadcast (or to transmit via a dedicated communication channel to a known recipient) a timestamp that indicates a time that the first vehicle 101 stopped at the intersection);
d.	transmit the arrival time to a command center; receive a signal from the command center indicating permission to proceed; and instruct the traffic signaling device to change from wait to proceed read on ¶ 0030 & 0031, (the arbitration component 104 can initiate the stop by instructing or controlling one or more ECUs such as a BCM or a TCM, which can in turn control or activate the brakes or a transmission module of the host vehicle. The arbitration component 104 can determine, according to timing information provided by the positioning component 105 for instance, a time instance at which the host vehicle completed the stop at the intersection. The arbitration component 104 can use the time source 106 of the positioning component 105 to determine or identify the time instance at which the host vehicle completed the stop at the intersection. The positioning component 105 can determine or identify the time instance at which the host vehicle completed the stop at the intersection, by accessing an output of the time source 106 when triggered by an onboard gyroscope or wheel-movement sensor for instance. The positioning component 105 can provide the determined time instance to the arbitration component 104. The arbitration component 104 can, via the transceiver 108 can transmit this information to other potential vehicles (e.g., the second vehicle 102) that are at, in, or approaching (e.g., within 1000 feet of) the intersection.  The arbitration component 104 can compare timestamps between multiple vehicles (e.g., the first vehicle 101 and the second vehicle 102) at the intersection. By comparing the timestamps between vehicles at the intersection, the arbitration component 104 can determine an order (e.g., the first vehicle 101, followed by the second vehicle 102) by which the vehicles can proceed into or through the intersection. The arbitration component 104 can also notify other vehicles of its host vehicle's movement into the intersection (e.g., by causing the transceiver 108 to transmit a timestamp of the host vehicle's movement into the intersection), and track other vehicles' movement into the intersection (e.g., by causing the sensor 110 to acquire imagery, and an ECU 116 to process the acquired imagery and detect movement of other vehicles in the imagery), according to timing information relative to the time source 106. This enables the movements of vehicles at the intersection to be coordinated. In some implementations, the data processing system 103 can receive (e.g., via the transceiver 108), confirmation from other vehicles that they have received the transmitted timestamp).
As to claim 3, Wang further discloses :
a.	wherein: the vehicle detection device comprises a camera read on ¶ 0027, (The sensor 110 can include a camera as well as one or more sensors of one or more types. For example, the sensor 110 can include a Radar, light detection and ranging (LIDAR), ultrasonic, or vehicle-to-everything (V2X) (e.g., vehicle-to-vehicle (V2V), V2I, vehicle-to-device (V2D), or vehicle-to-passenger (V2P)) sensor, that can be used to detect an approaching intersection). 
As to claim 4, Wang further discloses :
a.	wherein: said controller is further configured to: receive images from the camera; and determine if the vehicle is depicted within the received images read on ¶ 0027, (The sensor 110 can include a camera as well as one or more sensors of one or more types. For example, the sensor 110 can include a Radar, light detection and ranging (LIDAR), ultrasonic, or vehicle-to-everything (V2X) (e.g., vehicle-to-vehicle (V2V), V2I, vehicle-to-device (V2D), or vehicle-to-passenger (V2P)) sensor, that can be used to detect an approaching intersection). 
As to claim 5, Wang further discloses :
a.	wherein: the vehicle detection device comprises an ultrasonic sensor read on ¶ 0026, (For instance, the sensor 110 can acquire one or more images or recordings (e.g., photographic, radar, ultrasonic, millimeter wave, infra-red, ultra-violet, audio, or video). The sensor 110 can communicate an acquired image or recording to a data processor (e.g., of one of the ECUs 116 or arbitration component 104) for processing, which can include filtering, noise reduction, image enhancement, etc., followed by object recognition or feature detection). 
As to claim 6, Wang further discloses :
a.	said controller is further configured to: transmit ultrasonic signals from the ultrasonic sensor; and monitor for a return of reflected ultrasonic signals read on ¶ 0027, (The sensor 110 can include a camera as well as one or more sensors of one or more types. For example, the sensor 110 can include a Radar, light detection and ranging (LIDAR), ultrasonic, or vehicle-to-everything (V2X) (e.g., vehicle-to-vehicle (V2V), V2I, vehicle-to-device (V2D), or vehicle-to-passenger (V2P)) sensor, that can be used to detect an approaching intersection. For instance, a part of the intersection can be installed with a radio-frequency identification (RFID) or other marker or indicator (e.g., on or within a stop sign, pavement, traffic light, or other dedicated structure), which can provide visual or other characteristics (e.g., electromagnetic, audio or other emissions. The data processor, interoperating with the sensor 110, can capture, sense, detect or recognize such characteristics, so that the data processing system 103 can determine that the intersection is present or approaching relative to the motion of a host vehicle.  Note: ultrasonic sensors working principle uses a small transducer (probe) to both transmit sound waves into the body and record the waves that echo back). 
As to claim 11, the claim is interpreted and rejected as to claim 1. 
As to claim 12, Wang further discloses :
a.	the command center is further configured to request confirmation from the respective one of the number of assemblies that the vehicle has proceeded read on ¶ 0053, (For instance, the arbitration component can instructor control the sensor 110 (e.g., front-facing camera) to acquire one or more images around the first vehicle 101, and can instructor control the ECU(s) 116 of the first vehicle 101 to process the acquired image(s) to perform object recognition or feature detection to determine or detect that an intersection 200 is present or approaching. The arbitration component can compare, check or confirm this determination or detection against stored map data of the first vehicle 101. The arbitration component can detect or confirm the presence of the intersection 200 or all-way stop using a positioning component 105 of the first vehicle 101 and stored map data). 
As to claim 13, Wang further discloses :
a.	wherein: the command center is further configured to: determine a next earliest one of the received arrival times; wait a predetermined period of time; and transmit a second signal to a second respective one of the number of assemblies associated with the next earliest one of the received arrival times indicating permission to proceed read on ¶ 0042, (The arbitration component 104 can send at least one instruction (ACT 310), e.g., a first transceiver command instruction, with the first time instance to the transceiver 108 of the first vehicle 101, to broadcast a first message (also referred as a first stop instance data transmission 315) including the first time instance. The transceiver 108 can transmit or broadcast the first message based on the instructions, in the at least one first stop instance data transmission 315. The transceiver 108 can transmit or broadcast the first stop instance data transmission 315 using, for example packet or other protocol based data transmissions, through the network 118. A transceiver 108 of the second vehicle 102 at the intersection 200 can receive the first message. The transceiver 108 of the second vehicle 102 can convey the received first message to the arbitration component 104 of the second vehicle 102 (ACT 320). The arbitration component 104 of the second vehicle 102 can use or instruct a processor or ECU of the arbitration component 104 to process the first message, e.g., to extract the first time instance from the first message). 
As to claim 14, Wang further discloses :
a.	wherein: the predetermined amount of time is a multiple of an amount of time corresponding to an expected time it takes for the vehicle to exit the intersection read on ¶ 0064, (Any such imaging and object recognition can be limited to a defined time period (e.g., 1 or 0.5 seconds, or other time duration prior to initiating movement), to limit the amount of image processing, and to limit the amount of time or delay in keeping the first vehicle 101 at the intersection 200. The motion detection or imaging and object recognition can occur while the arbitration component 104 is transmitting the first vehicle's stop time or determining the order of vehicles for instance, so as to minimize the first vehicle's overall halt time at the intersection). 
As to claim 15, Wang further discloses :
a.	wherein: each of the assemblies comprise a network communication device; and the command center comprises a network communication device read on ¶ 0018, (For instance, FIG. 1 shows a first vehicle 101 with a data processing system 103 on-board, and a second vehicle 102 with another or similar data processing system 103 on-board. Each of the first vehicle 101 and the second vehicle 102 (or their corresponding data processing system 103) can be communicatively connected to a network 118 to each other or to one or more other systems (e.g., a global positioning system, or to one or more communications devices)). 
As to claim 16, the claim is interpreted and rejected as to claim 1. 
As to claim 17, Wang further discloses :
a.	sending confirmation from the respective one of the assemblies to the command center that the vehicle associated with the earliest of the arrival times has proceeded read on ¶ 0053, (For instance, the arbitration component can instructor control the sensor 110 (e.g., front-facing camera) to acquire one or more images around the first vehicle 101, and can instruct or control the ECU(s) 116 of the first vehicle 101 to process the acquired image(s) to perform object recognition or feature detection to determine or detect that an intersection 200 is present or approaching. The arbitration component can compare, check or confirm this determination or detection against stored map data of the first vehicle 101. The arbitration component can detect or confirm the presence of the intersection 200 or all-way stop using a positioning component 105 of the first vehicle 101 and stored map data). 
As to claim 18, Wang further discloses :
a.	determining, at the command center, the next earliest one of the arrival times; waiting a predetermined amount of time, wherein the predetermined amount of time greater than an expected amount of time for the vehicle to clear the intersection; and commanding a second respective one of the assemblies from which the second earliest of the arrival times is received to set the traffic signaling device for the second respective one of the assemblies to proceed read on ¶ 0064, (Any such imaging and object recognition can be limited to a defined time period (e.g., 1 or 0.5 seconds, or other time duration prior to initiating movement), to limit the amount of image processing, and to limit the amount of time or delay in keeping the first vehicle 101 at the intersection 200. The motion detection or imaging and object recognition can occur while the arbitration component 104 is transmitting the first vehicle's stop time or determining the order of vehicles for instance, so as to minimize the first vehicle's overall halt time at the intersection). 
As to claim 19, Wang further discloses :
a.	each of the assemblies comprise a proximity detector configured to detect a presence of one of the vehicles located at a side of the roadway adjacent to the respective assembly; the traffic signaling device for each of the plurality of assemblies comprises a red colored light and a green colored light; and the arrival times for the arriving vehicles is determined by one or more clocks read on ¶ 0026, ( For instance, the sensor 110 can acquire one or more images or recordings (e.g., photographic, radar, ultrasonic, millimeter wave, infra-red, ultra-violet, audio, or video). The sensor 110 can communicate an acquired image or recording to a data processor (e.g., of one of the ECUs 116 or arbitration component 104) for processing, which can include filtering, noise reduction, image enhancement, etc., followed by object recognition or feature detection. The data processor can parse image information sensed by the sensor 110 to determine the presence of an intersection (or other road condition). The data processor can for instance match or map one or more objects or features detected from the processing, to known objects or features (e.g., a stop sign, or markings on a traffic lane, corresponding to an intersection or all-way stop) stored in a database (e.g., memory 112). The data processor can, based on at least such a match to a known object or feature, determine that the acquired image or recording corresponds to an intersection or all-way stop, and can output a result accordingly. For example, the arbitration component 104 of the first vehicle 101 can determine that the first vehicle 101 is at or approaching an intersection or all-way stop, based at least on the output of the data processor, map data, location data of the first vehicle 101, or markers or indicators at the intersection (that can be sensed by a vehicle-to-infrastructure (V2I) sensor of the sensor 110). 
As to claim 20, the claim is interpreted and rejected as to claim 1 and claims above. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 7-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lao (US 2013/0100286 ).
As to claim 2, Wang does not explicitly recite wherein: the traffic signaling device comprises a red light and a green light.
However, Lao in controlling traffic flow teaches:
a.	wherein: the traffic signaling device comprises a red light and a green light read on ¶ 0079*, (, determines the state of the traffic signal 106. The signal state detector 206 may include a color sensor that detects light color without resolving an image. Thus, the signal state detector 206 may detect whether the traffic signal 106 is emitting green, yellow, or red light, and provide corresponding signal state information to the intersection entry prediction block 206. In some embodiments of the system 104, the intersection entry prediction block 222 may predict intersection entry only when the signal state detector 206 indicates that the traffic signal 106 is in a state where intersection entry would be violation (e.g., the traffic signal is red)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the dynamic priority passage signaling system in alteration to passenger for pedestrian, intersections and crossroads of Lao into Wang in order to reduce the number of accidents due to cross traffic at the intersection and, relative to other traffic control methods, improve travel time along the intersecting streets.
As to claim 7, Lao further discloses :
a.	a mounting device read on ¶ 0019, (The traffic monitoring system 104 is mounted to a structure 108, which may, for example, be a preexisting pole such as a streetlight pole, a sign pole, etc. Constrictive bands 110 or other attachment devices know in the art may be used to attach the traffic monitoring system 104 to the structure 108. The attachment of the traffic monitoring system 104 to the structure 108 provides the traffic monitoring system 104 with a view of the intersection 102, the traffic signal 106, vehicles 112 approaching the intersection 102, and a horizon 114 where lines parallel and/or perpendicular to the roadway 116, such as lane markers 118, intersect.). 
As to claim 8, Lao further discloses :
a.	wherein: the mounting device comprises a pole; the stop sign is mounted to the pole; the vehicle detection device is mounted to the pole adjacent to the stop sign; and the traffic signaling device is mounted to the pole adjacent to the stop sign read on ¶ 0019, (The traffic monitoring system 104 is mounted to a structure 108, which may, for example, be a preexisting pole such as a streetlight pole, a sign pole, etc. Constrictive bands 110 or other attachment devices know in the art may be used to attach the traffic monitoring system 104 to the structure 108. The attachment of the traffic monitoring system 104 to the structure 108 provides the traffic monitoring system 104 with a view of the intersection 102, the traffic signal 106, vehicles 112 approaching the intersection 102, and a horizon 114 where lines parallel and/or perpendicular to the roadway 116, such as lane markers 118, intersect).
As to claim 9, Lao further teaches:
a.	a power source electrically connected to the controller, the vehicle detection device, and the traffic signaling device read on ¶ 0081, (the power supply 330 provides power to system components at requisite voltage and current levels. The power supply 330 may be coupled to a battery 328 and/or a solar panel 334 or other autonomous power generation system suitable for charging the battery and/or powering the system 300, such as a fuel cell. In some embodiments, the power supply 330 may be coupled to one or both of the battery 328 and the solar panel 334).
As to claim 10, Lao further teaches:
a.	the power source comprises a solar panel and a battery read on ¶ 0081, (the power supply 330 provides power to system components at requisite voltage and current levels. The power supply 330 may be coupled to a battery 328 and/or a solar panel 334 or other autonomous power generation system suitable for charging the battery and/or powering the system 300, such as a fuel cell. In some embodiments, the power supply 330 may be coupled to one or both of the battery 328 and the solar panel 334).

Citation of pertinent Prior Arts
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
11.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689